


110 HR 4811 IH: To extend the suspension of duty on 2,3-quinoline

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4811
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Hulshof
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on 2,3-quinoline
		  dicarboxylic acid.
	
	
		1.2,3-quinoline dicarboxylic
			 acidHeading 9902.24.19 of the
			 Harmonized Tariff Schedule of the United States (relating to 2,3-quinoline
			 dicarboxylic acid) is amended by striking the date in the effective period
			 column and inserting 12/31/2011.
		
